Citation Nr: 0005698	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served as a U.S. Marine on active duty from 
December 1965 until December 1968, including service in 
Vietnam.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of December 1993 from the St. Louis, Missouri 
Regional Office (RO) which found that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for PTSD. 

The record reflects that service connection for PTSD was 
originally denied by an RO rating decision dated in January 
1988.  The veteran was notified of this determination, and 
his appellate rights, by letter dated in February 1988, but 
did not subsequently perfect a timely appeal, and the 
decision became final.  38 U.S.C.A. § 7105 (West 1991).  More 
recently, a December 1993 RO rating decision found new and 
material evidence had not been received to reopen the claim 
for service connection for PTSD.  Notice of the 
determination, and his appellate rights, were provided to the 
appellant that same month.  In a statement dated and received 
in January 1994, the veteran expressed disagreement with that 
determination.  However, a statement of the case (SOC) has 
not been issued in this regard.  Rather, a RO determination 
in April 1994 confirmed the denial of new and material 
evidence to reopen the claim, and a March 1998 RO 
determination failed to consider the January 1988 prior final 
denial on the merits, in readjudicating the claim for service 
connection for PTSD.  As such, the SOC issued the veteran and 
his representative in May 1998 failed to reference RO 
adjudication of whether new and material evidence had been 
received to reopen a prior finally denied claim.  However, in 
view of the Board's decision herein, finding new and material 
evidence has been received to reopen the claim for service 
connection for PTSD, the Board finds that no benefit to the 
veteran would be served by Remanding the case for issuance of 
a SOC reflecting RO adjudication of the issue of whether new 
and 

material evidence had been received to reopen the claim for 
service connection for PTSD.  A remand is inappropriate where 
there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 1988, 
the RO denied entitlement to service connection for PTSD.

2.  Evidence received since the RO's decision in January 1988 
is so significant, when considered with evidence previously 
of record, that it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim of entitlement to service connection for PTSD 
is plausible.

4.  The veteran had combat service.

5.  PTSD due to stressors of combat service has been 
demonstrated.


CONCLUSIONS OF LAW

1.  The unappealed January 1988 rating decision which denied 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1999).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  PTSD with depression and agitation was incurred in active 
service.  38 U.S.C.A §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence to reopen the claim of service 
connection for PTSD.

As note above, the RO initially denied entitlement to service 
connection for PTSD in January 1988.  The veteran was 
notified of this decision, and his appellate rights, by 
letter dated in February 1988.  The appellant did not fulfill 
the requirements for a timely appeal and that decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (1999).

The evidence of record at the time of the January 1988 RO 
decision included service medical records which are negative 
for any complaints or findings relative to a psychiatric 
abnormality.  His DD Form 214 reflected his military awards 
and decorations included the Presidential Unit Citation, and 
that he served in Vietnam.  

Also at the time of the January 1999 RO decision, clinical 
evidence showed that the veteran was hospitalized at a VA 
facility from December 1976 to April 1977, and that a 
diagnosis of situational adjustment reaction was rendered 
upon discharge.  The veteran reported he had committed 
himself because of inability to cope with a family situation.  
He reported he had had several previous psychiatric 
admissions for "nervous breakdowns."  He complained of 
social and family problems, and claimed he could not adjust 
to social pressure on him.  VA clinical records dated between 
1987 and 1988 showed that he received regular treatment as an 
outpatient where it was indicated that he had had depression 
for many years and had a history of an adjustment disorder.  
In October 1987, a diagnosis of major depression was 
rendered.  In November 1987, the veteran reported he had not 
seen a private physician, and that all his psychiatric 
treatment had been at the Leavenworth, Kansas VA medical 
center.  On VA hospitalization from October to November 1987, 
the diagnosis was adjustment disorder with mixed emotional 
features and history of polydrug abuse.  

The January 1988 RO decision denied service connection for 
PTSD on the basis that there was no diagnosis of current 
disability in this regard.  As the January 1988 RO denial was 
not timely appealed, it is final. 38 U.S.C.A. § 7105.

Subsequent to the January 1988 RO decision additional 
evidence has been submitted, including a VA outpatient clinic 
note dated in November 1993 which recorded an assessment of 
depression - probable PTSD, mild.  A VA mental health clinic 
note dated in December 1997 recorded a clinical impression of 
PTSD.  Additionally, extensive unit records dated in May 1967 
reflect that the appellant's Marine Division, the Third 
Battalion, had exposure to instances of incoming hostile 
fire, engaged in dangerous field missions and participated in 
a number of operations against the enemy.  Military records 
also established the veteran served in Vietnam from August 4, 
1966 to April 5, 1967, and from May 16, 1967 to August 26, 
1967.  

A VA fee basis examiner reported in February 1998 that the 
veteran did not give sufficient symptoms to warrant a 
diagnosis of PTSD.  The veteran was afforded a VA examination 
for PTSD purposes in July 1998 whereupon the VA examiner 
indicated that the records had been reviewed, and a detailed 
clinical and stressor history, and recitation of current 
psychiatric symptomatology, were recorded.  Following 
evaluation, a diagnosis of PTSD with depression, agitation 
and history of polysubstance abuse was rendered

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  If a claim for service connection was previously 
denied, a veteran must submit new and material evidence in 
order to reopen his claim. 38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence to reopen his 
claim.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  The record reflects that prior to the January 1988 
denial there was no competent medical evidence of record of a 
diagnosis of PTSD, combat activity with the enemy, or a 
verified stressor.  In Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998), it was noted that while "not every piece of 
new evidence is 'material'; we are concerned, however, that 
some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Considering this, the Board concludes that the new medical 
evidence, which shows that the veteran now has a diagnosis of 
PTSD, and the records of the veteran's military unit activity 
in Vietnam during his service, contribute "to a more complete 
picture of the circumstances surrounding the origin of" the 
veteran's psychiatric disability.  Id.  Therefore, new and 
material evidence has been submitted and the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108.


2.  Whether the reopened claim of service connection for PTSD 
is well-grounded.

Having determined that new and material evidence has been 
presented to reopen the claim for service connection for the 
disability at issue, it must next be determined if the 
veteran's appeal for service connection for PTSD is well 
grounded under 38 U.S.C.A. § 5107(a). Winters v. West, 12 
Vet.App. 203 (1999).

A well- grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or a medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for the claim for service connection for PTSD to be 
considered well grounded, there must be competent evidence of 
a current disability, demonstration of the disease or injury 
in service, and an etiological relationship between the 
current disability and service.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The evidence and governing law and regulation, previously 
have been set forth.  Competent clinical evidence of record 
demonstrates that the veteran has a current diagnosis of 
PTSD.  Documents of record establish that his military unit 
engaged in combat activity with the enemy during his period 
of service, and the veteran has alleged stressors related to 
such combat service.  As the necessary elements of the claim 
for service connection have been met, it is deemed to be 
plausible and capable of substantiation.  Accordingly, the 
Board finds that the claim for service connection for PTSD is 
well grounded.



3.  De Novo Merits Adjudication of Reopened Claim 


Because the claim of entitlement to service connection for 
PTSD has been determined to be well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board notes that the record reflects that when the veteran 
was hospitalized at a VA facility from December 1976 and 
April 1977, it was noted that he had had several previous 
psychiatric admissions for nervous breakdowns.  The veteran 
indicated in a statement dated in November 1987 that all his 
treatment had been at the Leavenworth, Kansas VA Medical 
Center and that he first been seen there about 1970.  Records 
of VA psychiatric treatment prior to December 1976 have not 
been obtained.  However, in light of the decision contained 
herein, the veteran is deemed to be not adversely impacted by 
the failure to obtain such records, and in light of the 
current diagnosis of PTSD, no benefit to the veteran may be 
obtained by Remanding the case to the RO to acquire such 
records.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  As such, VA's duty to 
assist under 38 C.F.R. § 5107 has been met.

As noted above, the veteran was afforded a VA examination for 
PTSD purposes in July 1998 whereupon the veteran provided a 
detailed account of participating in search and destroy 
missions and being subject to heavy hostile fire from mortar, 
missiles and rockets.  He stated that he himself that almost 
gotten killed when he had gone to the latrine and the person 
who replaced him was killed.  Following evaluation, and 
review of the veteran's medical record, the reported 
diagnoses included PTSD with depression and agitation.  

Military documents of record, as well as the award of a 
Presidential Unit Citation, establish that the veteran 
engaged in combat activity with the enemy.  His alleged 
stressors, upon which the July 1998 diagnosis of PTSD was 
based, are related to and consistent with his combat service.  
As such, the Board finds that the criteria for 

a grant of service connection for PTSD under 38 C.F.R. 
§ 3.304(f) have been met.  Hence, the evidence supports a 
grant of service connection for PTSD with depression and 
agitation.

ORDER

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for 
PTSD is granted.

The claim of entitlement to service connection for PTSD is 
well grounded; to this extent the appeal is granted.  

Service connection for PTSD with depression and agitation is 
granted.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 


